[1] Appeal from a judgment after the sustaining of demurrers to an amended complaint without leave to amend in an action for damages for malicious prosecution. The plaintiff appears inpropria persona and by his complaint he attempts to allege that all the defendants entered into a conspiracy to imprison him in a California state hospital for the insane, such conspiracy being without reasonable or probable cause. It appears therefrom that the arrest of the plaintiff and his subsequent confinement were based on the representations of defendant Brown, a deputy parole officer, which representations were to the effect that plaintiff was insane. Defendant Johnson is designated as a deputy sheriff and the other defendants as physicians connected with the county hospital of Los Angeles and the California State Hospital for the insane at Patton, all of whom, it is alleged, maliciously testified that plaintiff was insane upon an official hearing had to determine the mental condition of plaintiff. The demurrers were rightfully sustained. Aside from *Page 387 
other objectionable features the complaint carries no averment showing how or in what manner plaintiff suffered damage by the alleged acts of the defendants.
The complaint being patently deficient on its face the judgment sustaining the demurrer was proper and it should be and is hereby affirmed.
Shenk, J., and Richards, J., concurred.